Exhibit 10.2

 

REALD INC.
2010 STOCK INCENTIVE PLAN
PERFORMANCE STOCK UNIT AGREEMENT

 

The Company hereby awards Stock Units to the Participant named below.  The terms
and conditions of the Award are set forth in this cover sheet, in the attached
Appendix A, in the attached Stock Unit Agreement and in the RealD Inc. 2010
Stock Incentive Plan as it may be amended from time to time (the “Plan”).  This
cover sheet and the attached Appendix A are incorporated into and a part of the
attached Stock Unit Agreement (collectively these documents are the
“Agreement”).  Capitalized terms used in the Agreement but not defined in the
Agreement have the same meaning as in the Plan.

 

Date of Award:

 

Name of Participant: Michael V. Lewis

 

Target Number of Stock Units Awarded:

 

Maximum Number of Stock Units Awarded:

 

Fair Market Value of a Share on Date of Award:  $

 

Vesting:  The number of Stock Units that may vest will be determined based on
the Company’s actual performance against the performance goals specified in the
Award Determination, Vesting and Issuance Criteria attached as Appendix A hereto
(the “Vesting and Issuance Criteria”), subject to the Participant’s satisfaction
of the service vesting conditions set forth therein. The Target Number of Stock
Units Awarded represent the number of Stock Units that would vest if the
Participant satisfies the service vesting conditions set forth in the Vesting
and Issuance Criteria and the Company achieves exactly 100% of the Company’s
target performance goal specified in the Vesting and Issuance Criteria.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the Agreement and in the Plan and the Plan’s prospectus.  You are
also acknowledging receipt of this Agreement and a copy of the Plan and the
Plan’s prospectus.

 

Participant:

 

 

 

(Signature)

 

 

 

 

 

 

 

Company:

 

 

 

(Signature)

 

Name:

 

 

 

 

 

Title:

 

 

 

Attachments

 

Appendix A

 

Stock Unit Agreement

 

1.

--------------------------------------------------------------------------------


 

APPENDIX A

 

AWARD DETERMINATION, VESTING AND ISSUANCE CRITERIA

(2013 PERFORMANCE STOCK UNITS)

 

A.            Performance Period.  The performance period commences April 1,
2013, and ends on March 31, 2015 (the “Performance Period”).

 

B.            Performance Metric and Target.  The performance metric is total
licensing revenue received by the Company (“TLR”) during the Performance
Period.  The performance target is               in TLR during the Performance
Period (the “Performance Target”).

 

C.            Performance and Award Determination Procedures.  As soon as
practicable within the 45-day period following completion of the Performance
Period, the Committee will determine and will certify the applicable level of
achievement of the Company’s TLR during the Performance Period. The date of the
Committee’s determination and certification is the “Certification Date.”   Based
upon the Committee’s determination of the applicable TLR attainment level, the
number of Stock Units that may vest will generally be determined as follows:

 

·                  The number of Stock Units that may vest is capped at
             of the Target Number of Stock Units including any additional Stock
Units credited as dividend equivalents. Subject to such maximum, the actual
number of Stock Units that will be finally determined and awarded and may vest
will be determined as set forth in the following chart based upon the indicated
TLR performance levels with linear interpolation between performance levels
(such determined number of Stock Units are the “Finalized Awarded Units”:

 

 

 

·                  Any Stock Units that are not determined to be Finalized
Awarded Units pursuant to the foregoing criteria will immediately terminate and
be forfeited on the Certification Date.

 

·                  Except as specifically provided below in the event of a
termination of Service due to death or Disability or a Change in Control in each
case that occurs prior to the Certification Date, if the Company’s actual TLR as
determined on the Certification Date is less than        of the Performance
Target, no Stock Units subject to the Award will be determined as Finalized
Awarded Units or may vest, and the entire Award will be forfeited on the
Certification Date.

 

·                  Except as specifically provided below, if the Participant’s
Service terminates prior to the Certification Date, the Award will immediate
terminate and be forfeited on such termination date.

 

D.            Vesting and Issuance Schedule.  Except as specifically provided
below, 2/3rds of the total number of Finalized Awarded Units (“Certification
Date Units”) will vest on the Certification Date, subject to the Participant’s
Service through such date.  Except as specifically provided below, the remaining
1/3rd of the Finalized Awarded Units (the “Anniversary Date Units”) will vest on
March 31, 2016 (the “Anniversary Date”), subject to the Participant’s Service
through such date.  Except as specifically provided below, Shares will be issued
in settlement of Finalized Awarded Units as follows:

 

·                  As soon as practicable within the 30-day period following the
Certification Date, Shares will be issued in settlement of the Certification
Date Units that vested on such date.

·                  As soon as practicable within the 30-day period following the
Anniversary Date, Shares will be issued in settlement of the number of
Anniversary Date Units that vested on such date.

 

2.

--------------------------------------------------------------------------------


 

E.            Definitions.

 

1.             “Cause” will have the meaning set forth in the Employment
Agreement.  In addition, all notice, cure, procedural and other provisions
relating to the determination of Cause shall apply in the precise manner set
forth in the Employment Agreement, and not based on the default rules set forth
in the Plan.

 

2.             “Disability” will mean will mean that the Participant has become
disabled within the meaning of Section 409A of the Code.

 

3.             “Employment Agreement” means the employment letter between the
Participant and the Company dated May 25, 2010.

 

4.             “Good Reason” will have the meaning set forth in the Employment
Agreement.

 

5.             “Qualifying Termination” means a termination without Cause or
resignation for Good Reason, in each case subject to the Participant’s provision
to the Company following such termination of an executed waiver and general
release of claims in a form reasonably acceptable to the Company (the “Release”)
no later than 45 days following such termination, and permitting such Release to
become effective in accordance with its terms.

 

F.            Effect of Qualifying Termination; Death or Disability; Change In
Control; Other Termination.

 

1.           Pro-Rata Vesting of Finalized Awarded Units in Connection with a
Qualifying Termination Preceding the Certification Date.  Subject to Section G.2
below, in the event of a Qualifying Termination of the Participant that precedes
the Certification Date, the entire Award will remain in effect through the
Certification Date.  On the Certification Date, the number of Stock Units
subject to the Award that will become Finalized Awarded Units and will vest on
the Certification Date will be determined as a pro-rata portion of the number of
Finalized Awarded Units that would have been determined if the Participant had
continued in Service through the Certification Date.  Such pro-rata portion will
be determined by taking the number of Finalized Awarded Units that would have
vested had the Participant remained in Service through the Anniversary Date (the
“Default Number of Units”) and multiplying it by the percentage determined by
taking the number of full calendar months of Service that the Participant
completed from the commencement of the Performance Period through the date of
the Qualifying Termination plus an additional 24 months, and dividing such
resulting number by 36; provided, however, that in no event will the pro-rata
allocation be a percentage greater than 100%.  The pro-rata allocation will
apply to the Certification Date Units and Anniversary Date Units portions of the
Finalized Awarded Units as allocated pursuant to the 2/3rds and 1/3rd allocation
method set forth in Section D.  Shares will be issued in respect of the pro-rata
number of vested Certification Date Units during the 30-day period following the
Certification Date.  Shares will be issued in respect of the pro-rata number of
vested Anniversary Date Units during the 30-day period following the Anniversary
Date. Any portion of the Award that is not determined as Finalized Awarded Units
and vested on the Certification Date will immediately terminate and be
forfeited.

 

2.           Pro-Rata Vesting of Anniversary Date Units in Connection with a
Qualifying Termination Following the Certification Date and Preceding the
Anniversary Date.  In the event of a Qualifying Termination of the Participant
that follows the Certification Date but precedes the Anniversary Date, 100% of
the determined Anniversary Date Units will vest on the date of such Qualifying
Termination. Shares will be issued in respect of the vested Anniversary Date
Units during the 30-day period following the Anniversary Date.

 

3.             Impact of Death or Disability.  Upon the Participant’s
termination due to death or Disability that occurs prior to the expiration of
the Performance Period and prior to any Change In Control, the Award shall
immediately vest with respect to the Target Number of Stock Units Awarded. 
Shares will be issued in settlement of

 

3.

--------------------------------------------------------------------------------


 

the Target Number of Stock Units that vest on the 60th date following the date
of the Participant’s death or Disability.  Any portion of the Award that does
not vest will immediately terminate and be forfeited on such date.  Upon the
Participant’s termination due to death or Disability that occurs after the
expiration of the Performance Period but before the Certification Date, the
number of Stock Units that vest will be determined on the Certification Date as
the number of Finalized Awarded Units that would have been determined if the
Participant had remained in Service through the Certification Date and that
would have vested had the Participant remained in Service through the
Anniversary Date, and Shares will be issued to the Participant in settlement of
such fully vested Finalized Awarded Units within the 30-day period following
such Certification Date.

 

4.             Impact of Other Termination.  Except as specifically otherwise
provided herein with respect to a Participant’s Qualifying Termination or
termination due to death or Disability, no Stock Units will vest after the
Participant’s Service has terminated for any reason and the Participant will
forfeit to the Company without consideration on the Termination Date all of the
unvested Stock Units subject to this Award and the Participant shall cease to
have right or entitlement to receive any Shares under such canceled Stock Units.

 

G.  Impact of Change In Control.

 

1.             Impact of Change In Control.  In the event of a Change In Control
that occurs before the scheduled end of the Performance Period, the number of
Stock Units that will be determined to be Finalized Awarded Units that may
potentially vest will be calculated and determined as provided in Section C, but
based upon the greater of the following TLR performance levels: (1) assuming
that the Company exactly met the Performance Target, or (2) the Company’s actual
TLR performance level during the portion of the Performance Period that precedes
the effective date of the Change In Control, as determined immediately prior to
such date (the greater of such achievement levels is the “CIC Achievement
Level”). For avoidance of doubt, this provision is intended to result in
determination of a number of Finalized Awarded Units that may potentially vest
that will correspond to the CIC Achievement Level, without Committee
certification (such determined Finalized Awarded Units are the “CIC Finalized
Units”).  The CIC Finalized Units will be allocated as Certification Date Units
and Anniversary Date Units in the same manner as provided in Section D with
respect to Finalized Awarded Units.  Any portion of the Award that is not
determined to be CIC Finalized Units based upon the CIC Achievement Level will
immediately terminate and be forfeited upon the Change In Control.

 

2.             Impact of Qualifying Termination Followed By Change In Control. 
In the event a Qualifying Termination is followed by a Change In Control that
precedes the scheduled end of the Performance Period, the number of Finalized
Awarded Units that will vest upon the Change In Control will be determined on a
pro-rata basis in the same manner as calculated in Section F.1 above, except
that a number of Finalized Awarded Units as determined based upon the CIC
Achievement Level (as defined in Section G.1) will be substituted for the
Default Number of Units. Any portion of the Award that does not vest upon the
Change In Control will immediately terminate and be forfeited on such date.

 

3.             Issuance of Shares in Connection with a Change in Control.  If
the Change in Control is also a 409A CIC, then Shares will be issued immediately
prior to the Change In Control in settlement of the vested number of Finalized
Awarded Units.  If the Change in Control is not a 409A CIC, then the Award must
be assumed, continued or substituted by the Successor Company and Shares will be
issued in settlement of any Certification Date Units on the scheduled expiration
date of the Performance Period and Shares will be issued in settlement of any
Anniversary Date Units upon the Anniversary Date (subject, in each case, to
earlier issuance upon the Participant’s subsequent death or Disability, as
further specified below).  If the Change in Control is not a 409A CIC, and prior
to the expiration date of the Performance Period or prior to the Anniversary
Date there is a termination due to death or Disability, the vested number of
Finalized Awarded Units will be issued in settlement of the Award on the
60th date following the date of the Participant’s death or Disability. “409A
CIC” means a Change in Control that is also a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company as described in Code
Section 409A(a)(2)(A)(iv).

 

4.

--------------------------------------------------------------------------------


 

H.            Application of Section 409A.

 

The Award is intended to comply with the requirements of Section 409A of the
Code as providing for payment in the form of issuance of Shares in settlement of
any vested portion of the Award in all cases within the same taxable year during
which the earliest of the following Section 409A permitted payment dates and
events occur: (i) with respect to Certification Date Units, the scheduled
expiration date of the Performance Period, (ii) with respect to Anniversary Date
Units, the Anniversary Date (iii) with respect to all Finalized Awarded Units,
the sixtieth (60th) day following the Participant’s death, (iv) with respect to
all Finalized Awarded Units, the sixtieth (60th) day following the Participant’s
Disability, and (v) with respect to all Finalized Awarded Units, upon a 409A
CIC.  Accordingly, the following provisions shall apply and shall supersede
anything to the contrary set forth herein, in the Agreement and in the Plan to
the extent required for the Award to comply with the requirements of
Section 409A of the Code.  Upon a 409A CIC the Award may not be assumed,
continued or substituted by the Successor Company and any Shares scheduled to be
issued in settlement of Certification Date Units upon the scheduled expiration
date of the Performance Period and Shares scheduled to be issued in settlement
of Anniversary Date Units on the Anniversary Date will be earlier issued in
settlement upon the 409A CIC.  Upon a Change in Control that is not a 409A CIC,
then the Award must be assumed, continued or substituted by the Successor
Company so that Shares will be issued in settlement of any Certification Date
Units on the scheduled expiration date of the Performance Period and Shares will
be issued in settlement of any Anniversary Date Units upon the Anniversary Date,
in each case unless the Shares are earlier issued in connection with the
Participant’s death or Disability.

 

The Company also retains the right to provide for earlier issuance of Shares in
settlement of any vested portion of the Award to the extent permitted by
Section 409A of the Code.

 

5.

--------------------------------------------------------------------------------


 

REALD INC.
2010 STOCK INCENTIVE PLAN

 

STOCK UNIT AGREEMENT

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. The cover
sheet to which this Agreement is attached is considered part of and incorporated
into this Agreement. You and the Company agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement. Unless otherwise defined in this
Agreement or the attached cover sheet, certain capitalized terms used in this
Agreement are defined in the Plan.

 

 

 

 

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award of Stock Units. Any prior agreements,
commitments or negotiations are superseded.

 

 

 

Award of Stock Units

 

The Company awards you the Target Number of Stock Units shown on the cover sheet
of this Agreement, with the potential to earn up to the Maximum Number of Stock
Units shown on the cover sheet of this Agreement. Each Stock Unit represents the
right to potentially be issued one Share on a future date. The Award is subject
to the terms and conditions of this Agreement and the Plan.

 

 

 

Vesting

 

The Stock Units subject to this Award shall become vested pursuant to the
Vesting and Issuance Criteria described on Appendix A to the cover sheet. Only
vested Stock Units shall be eligible for settlement. With respect to the
Participant, the Agreement shall supersede any individually negotiated agreement
with Company (or an Affiliate) and any generally applicable severance or
change-in-control plan, policy, or practice, whether written or unwritten, of
the Company (or an Affiliate) to the extent that such agreement, plan, policy or
practice provides for vesting acceleration of equity awards.

 

 

 

Settlement

 

To the extent a Stock Unit and Dividend Equivalents (defined in the section
below) becomes vested and subject to your satisfaction of any tax withholding
obligations as discussed below, each vested Stock Unit and each vested Dividend
Equivalent will entitle you to receive one Share which will be distributed to
you on the scheduled issuance date specified in the Vesting and Issuance
Criteria.

 

 

 

 

 

Issuance of Shares shall be in complete satisfaction of such vested Stock Units
and Dividend Equivalents. Such settled Stock Units and Dividend Equivalents
shall be immediately canceled and no longer outstanding and you shall have no
further rights or entitlements related to those settled Stock Units and Dividend
Equivalents.

 

 

 

Dividend Equivalents

 

If the Company declares and pays a dividend on the Shares, you shall be credited
with dividend equivalents equal to the dividends you would have received if you
had been the owner of a number of Shares (as opposed to Stock Units) on such
dividend payment date (the “Dividend Equivalents”). Any Dividend Equivalents
deriving from a cash dividend shall be converted into additional Stock Units
based on the Fair Market Value of Common Stock on the dividend payment date,

 

1.

--------------------------------------------------------------------------------


 

 

 

rounded down to the nearest full Share. Any Dividend Equivalents deriving from a
dividend of Shares shall be converted into additional Stock Units on a
one-for-one basis. You shall continue to be credited with Dividend Equivalents
until the settlement date (as described in the preceding Settlement section).
The Dividend Equivalents so credited shall be subject to the same terms and
conditions as this Award, and they shall vest (or, if applicable, be forfeited)
and be settled, without interest thereon, in the same manner and at the same
time as this Award, as if they had been granted at the same time as such Award.
Any Dividend Equivalents so credited which do not vest shall be forfeited and
retained, without consideration, by the Company. Your rights to Dividend
Equivalents shall cease upon forfeiture or settlement of the Stock Units.

 

 

 

No Assignment

 

Stock Units shall not be sold, anticipated, assigned, attached, garnished,
optioned, transferred or made subject to any creditor’s process, whether
voluntarily, involuntarily or by operation of law. However, this shall not
preclude a transfer of vested Stock Units by will or by the laws of descent and
distribution. In addition, pursuant to Company procedures, you may designate a
beneficiary who will receive any outstanding vested Stock Units in the event of
your death. Regardless of any marital property settlement agreement, the Company
is not obligated to recognize your spouse’s interest in your Award in any way.

 

 

 

Leaves of Absence

 

For purposes of this Award, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company (or its Parent,
Subsidiary or Affiliate) in writing, if the terms of the leave provide for
continued Service crediting, or when continued Service crediting is required by
applicable law. Your Service terminates in any event when the approved leave
ends, unless you immediately return to active work.

 

 

 

 

 

The Company determines which leaves count for this purpose (along with
determining the effect of a leave of absence on vesting of the Award), and when
your Service terminates for all purposes under the Plan.

 

 

 

Voting and Other Rights

 

A holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Subject to the terms of this Agreement, a holder of
outstanding Stock Units has none of the rights and privileges of a stockholder
of the Company, including no right to vote. Subject to the terms and conditions
of this Agreement, the Stock Units create no fiduciary duty of the Company to
you and only represent an unfunded and unsecured contractual obligation of the
Company. The Stock Units shall not be treated as property or as a trust fund of
any kind.

 

 

 

 

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until Shares have been issued to you.

 

 

 

Restrictions on Issuance

 

The Company will not issue any Shares if the issuance of such Shares at that
time would violate any law or regulation.

 

 

 

Taxes and Withholding

 

You will be solely responsible for payment of any and all applicable taxes,
including without limitation any penalties or interest based upon such tax
obligations, associated with this Award.

 

 

 

 

 

The delivery to you of any Shares underlying vested Stock Units will not be

 

2.

--------------------------------------------------------------------------------


 

 

 

permitted unless and until you have satisfied any withholding or other taxes
that may be due. Any such tax withholding obligations may be settled in the
Company’s discretion by the Company withholding and retaining a portion of the
Shares from the Shares that would otherwise be deliverable to you under the
vesting Stock Units as provided in the next two sentences. Such withheld Shares
will be applied to pay the withholding obligation by using the aggregate Fair
Market Value of the withheld Shares as of the date of vesting. You will be
delivered the net amount of vested Shares after the Share withholding has been
effected and you will not receive the withheld Shares. The Company will not
deliver any fractional number of Shares.

 

 

 

 

 

To the extent applicable, each payment provided to you shall be considered a
separate payment and not one of a series of payments for purposes of Code
Section 409A. It is intended that payments under this Agreement will be exempt
from or comply with Code Section 409A but the Company makes no representation or
covenant to ensure that the payments under this Agreement are exempt from, or
compliant with, Code Section 409A, and will have no liability to you or any
other party if a payment under this Agreement that is intended to be exempt
from, or compliant with, Code Section 409A is not so exempt or compliant.

 

 

 

 

 

Notwithstanding anything to the contrary, if, upon your Separation From Service,
you are then a Specified Employee, then to the extent necessary to comply with
Code Section 409A, the Company shall defer payment of certain of the amounts
owed to you under this Agreement until the earlier of (i) ten (10) days after
the Company receives written confirmation of your death or (ii) the first
business day of the seventh month following your separation from service. Any
such delayed payments shall be made to you (or your beneficiaries) without
interest.

 

 

 

Restrictions on Resale

 

By signing this Agreement, you agree not to sell, transfer, dispose of, pledge,
hypothecate, make any short sale of, or otherwise effect a similar transaction
of any Shares acquired under this Award (each a “Sale Prohibition”) at a time
when applicable laws, regulations or Company or underwriter trading policies
prohibit the disposition of Shares. The Company shall have the right to
designate one or more periods of time, each of which generally will not exceed
one hundred eighty (180) days in length (provided however, that such period may
be extended in connection with the Company’s release (or announcement of
release) of earnings results or other material news or events), and to impose a
Sale Prohibition, if the Company determines (in its sole discretion) that such
limitation(s) is needed in connection with a public offering of Shares or to
comply with an underwriter’s request or trading policy, or could in any way
facilitate a lessening of any restriction on transfer pursuant to the Securities
Act or any state securities laws with respect to any issuance of securities by
the Company, facilitate the registration or qualification of any securities by
the Company under the Securities Act or any state securities laws, or facilitate
the perfection of any exemption from the registration or qualification
requirements of the Securities Act or any applicable state securities laws for
the issuance or transfer of any securities. The Company may issue stop/transfer
instructions and/or appropriately legend any stock certificates issued pursuant
to this Award in order to ensure compliance with the foregoing. Any such Sale
Prohibition shall not alter the vesting schedule set forth in this Agreement.

 

3.

--------------------------------------------------------------------------------


 

 

 

If the sale of Shares under the Plan is not registered under the Securities Act,
but an exemption is available which requires an investment or other
representation, you shall represent and agree at the time of settlement of
vested Stock Units that the Shares being acquired under this Award are being
acquired for investment, and not with a view to the sale or distribution
thereof, and shall make such other representations as are deemed necessary or
appropriate by the Company and its counsel.

 

 

 

 

 

You may also be required, as a condition of this Award, to enter into any
Company stockholder agreement or other agreements that are applicable to
stockholders.

 

 

 

No Retention Rights

 

Your Award or this Agreement does not give you the right to be retained by the
Company (or any Parent or any Subsidiaries or Affiliates) in any capacity;
provided, however, the foregoing statement shall not limit any of your rights
under the Employment Agreement. Subject to the Employment Agreement, the Company
(or any Parent and any Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and for any reason.

 

 

 

Extraordinary Compensation

 

This Award and the Shares subject to the Award are not intended to constitute or
replace any pension rights or compensation and are not to be considered
compensation of a continuing or recurring nature, or part of your normal or
expected compensation, and in no way represent any portion of your salary,
compensation or other remuneration for any purpose, including but not limited to
calculating any severance, resignation, termination, redundancy, dismissal, end
of Service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of outstanding Stock Units covered by this Award may
be adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
Your Stock Units shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity, subject, if applicable, to the Change in Control vesting and
issuance provisions described on Appendix A.

 

 

 

Legends

 

All certificates representing the Shares issued under this Award may, where
applicable, have endorsed thereon the following legends and any other legend the
Company determines appropriate:

 

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

4.

--------------------------------------------------------------------------------


 

 

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”

 

 

 

Notice

 

Any notice to be given or delivered to the Company relating to this Agreement
shall be in writing and addressed to the Company at its principal corporate
offices. Any notice to be given or delivered to you relating to this Agreement
shall be in writing and addressed to you at such address of which you advise the
Company in writing. All notices shall be deemed effective upon personal delivery
or upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
California.

 

 

 

Voluntary Participant

 

You acknowledge that you are voluntarily participating in the Plan.

 

 

 

No Rights to Future Awards

 

Subject to your Employment Agreement, your rights, if any, in respect of or in
connection with this Award or any other Award are derived solely from the
discretionary decision of the Company to permit you to participate in the Plan
and to benefit from a discretionary Award. By accepting this Award, you
expressly acknowledge that there is no obligation on the part of the Company to
continue the Plan and/or grant any additional Awards to you or benefits in lieu
of any other Awards even if Awards have been granted repeatedly in the past. All
decisions with respect to future Awards, if any, will be at the sole and
absolute discretion of the Committee.

 

 

 

Future Value

 

The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the underlying Shares do not increase in value after the Date
of Award, the Award will have less value (or even no value) than it may have on
the Date of Award.

 

 

 

No Right to Damages

 

You will have no right to bring a claim or to receive damages if any portion of
the Award is cancelled or expires. The loss of existing or potential profit in
the Award will not constitute an element of damages in the event of the
termination of your Service for any reason, even if the termination is in
violation of an obligation of the Company or a Parent or a Subsidiary or an
Affiliate to you.

 

 

 

No Advice Regarding Award

 

The Company has not provided any tax, legal or financial advice, nor has the
Company made any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan or this
Award.

 

 

 

Data Privacy

 

You hereby explicitly and unambiguously consent to the collection, use and

 

5.

--------------------------------------------------------------------------------


 

 

 

transfer, in electronic or other form, of your personal data as described in
this document by the Company for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
the Company holds certain personal information about you, including, but not
limited to, name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Awards or any other entitlement to Shares awarded,
canceled, purchased, exercised, vested, unvested or outstanding in your favor
for the purpose of implementing, managing and administering the Plan (“Data”).
You understand that the Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere and that the recipient
country may have different data privacy laws and protections than your country.
You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data, as may be required to a broker or other third
party with whom you may elect to deposit any Shares acquired under the Plan.

 

 

 

Other Plan Provisions

 

The Company agrees that the following sections of the Plan shall not apply to
this Agreement or the Award of Stock Units granted hereunder:
(a) Section 15(b)(ii) of the Plan; and (b) the provisions in the first sentence
of Section 4(d) of the Plan relating to rights of first refusal and rights of
repurchase.

 

 

 

Other Information

 

You agree to receive stockholder information, including without limitation
copies of any annual report, proxy statement and/or any current/periodic report,
from the Company’s website at www.reald.com, if the Company wishes to provide
such information through its website.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above, and in the Plan and Plan prospectus.

 

6.

--------------------------------------------------------------------------------